PER CURIAM.
G.S. appeals from an adjudication of delinquency for possession of cocaine with intent to sell. For the following reasons, we reverse.
The State presented no evidence at trial that G.S. was ever in actual or constructive possession of cocaine. Viewed in the light most favorable to the State, the evidence shows that G.S. was merely a middleman in the transaction. Accordingly, we reverse on the authority of L.J. v. State, 578 So.2d 360, 362 (Fla.3d DCA 1991) (“[A] person who aids and abets a confederate in selling or delivering contraband drugs, which are physically possessed by only the confederate, may be convicted of unlawful sale or delivery of said drugs, but not of unlawful possession of said drugs.”) (citations omitted). Because G.S. was not charged with aiding and abetting the sale of drugs, he must be discharged.
Reversed and remanded with directions to discharge respondent.